 



Exhibit 10.5
BRANDYWINE REALTY TRUST
AMENDED AND RESTATED 1997 LONG-TERM INCENTIVE PLAN
(As amended effective May 9, 2007)
     SECTION 1. Purpose; Definitions. The purpose of the Brandywine Realty Trust
1997 Long-Term Incentive Plan (the “Plan”) is to offer to certain employees and
trustees of Brandywine Realty Trust (the “Company”), organized as a Maryland
real estate investment trust, and its subsidiaries, equity interests in the
Company, options to acquire equity interests in the Company, and other
performance-based incentive awards, thereby attracting, retaining and motivating
such persons, and strengthening the mutuality of interests between such persons
and the Company’s shareholders. The Plan was originally adopted effective
May 12, 1997 and has previously been amended with shareholder approval effective
May 15, 1998 and May 2, 2005.
     The Board of Trustees has amended and restated the Plan, effective May 9,
2007, subject to the approval of the Company’s shareholders at the Annual
Meeting of Shareholders to be held May 9, 2007, to reflect the merger of the
Prentiss Properties Trust 2005 Share Incentive Plan (the “Prentiss Plan”) with
and into the Plan, effective May 9, 2007. Shares reserved for issuance under
incentive awards granted under the Prentiss Plan before May 9, 2007 shall be
issued in accordance with the terms of such incentive award and the Prentiss
Plan as in effect immediately before May 9, 2007, provided that if a
participant’s right to issuance of Shares under the Prentiss Plan lapses,
expires or is forfeited, such Shares shall be available for issuance under this
Plan in accordance with the terms and conditions hereof. Shares reserved for
issuance under the Prentiss Plan that are not reserved for issuance under
incentive awards granted under the Prentiss Plan as of May 9, 2007 shall be
available for issuance pursuant to awards under this Plan in accordance with the
terms and conditions hereof.
     For purposes of the Plan, the following initially capitalized words and
phrases shall be defined as set forth below, unless the context clearly requires
a different meaning:
     a. “Affiliate” means, with respect to a person or entity, a person that
directly or indirectly controls, or is controlled by, or is under common control
with such person or entity.
     b. “Board” means the Board of Trustees of the Company, as constituted from
time to time.
     c. “Cause” occurs when the Participant, as determined by the Board:
     (i) has engaged in any type of disloyalty to the Company, including without
limitation, fraud, embezzlement, theft, or dishonesty in the course of his
employment or engagement, or has otherwise breached any fiduciary duty owed to
the Company;
     (ii) has been convicted of a felony;
     (iii) has disclosed trade secrets or confidential information of the
Company; or
     (iv) has breached any agreement with or duty to the Company in respect of
confidentiality, non-disclosure, non-competition or otherwise.
     d. “Change of Control” means:
     (i) the acquisition in one or more transactions by any “Person” (as the
term person is used for purposes of Sections 13(d) or 14(d) of the Exchange Act)
of “Beneficial ownership” (within the meaning of Rule 13d-3 promulgated under
the Exchange Act) of twenty-five percent (25%) or more of the combined voting
power of the Company’s then outstanding voting securities (the “Voting
Securities”), provided that for purposes of this clause (i) Voting Securities
acquired directly from the Company by any Person shall be excluded from the
determination of such Person’s Beneficial ownership of Voting Securities (but
such Voting Securities shall be included in the calculation of the total number
of Voting Securities then outstanding); or

1



--------------------------------------------------------------------------------



 



     (ii) approval by shareholders of the Company of:
     (A) a merger, reorganization or consolidation involving the Company if the
shareholders of the Company immediately before such merger, reorganization or
consolidation do not or will not own directly or indirectly immediately
following such merger, reorganization or consolidation, more than fifty percent
(50%) of the combined voting power of the outstanding voting securities of the
company resulting from or surviving such merger, reorganization or consolidation
in substantially the same proportion as their ownership of the Voting Securities
outstanding immediately before such merger, reorganization or consolidation; or
     (B) a complete liquidation or dissolution of the Company; or
     (C) an agreement for the sale or other disposition of all or substantially
all of the assets of the Company; or
     (iii) acceptance by shareholders of the Company of shares in a share
exchange if the shareholders of the Company immediately before such share
exchange do not or will not own directly or indirectly immediately following
such share exchange more than fifty percent (50%) of the combined voting power
of the outstanding voting securities of the entity resulting from or surviving
such share exchange in substantially the same proportion as their ownership of
the Voting Securities outstanding immediately before such share exchange; or
     (iv) a change in the composition of the Board over a period of twenty four
(24) months or less such that a majority of the Board members ceases to be
comprised of individuals who either: (i) have been board members continuously
since the beginning of such period; or (ii) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (i) who were still in office at the time such
election or nomination was approved by the Board.
     e. “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.
     f. “Committee” means the Committee appointed by the Board in accordance
with Section 2 of the Plan, if one is appointed, in which event in connection
with this Plan, the Committee shall possess all of the power and authority of,
and shall be authorized to take any and all actions required to be taken
hereunder by, and make any and all determinations required to be taken hereunder
by, the Board.
     g. “Disability” means a disability of an employee or a trustee which
renders such employee or trustee unable to perform the full extent of his duties
and responsibilities by reason of his illness or incapacity which would entitle
that employee or trustee to receive Social Security Disability Income under the
Social Security Act, as amended, and the regulations promulgated thereunder.
“Disabled” shall mean having a Disability. The determination of whether a
Participant is Disabled shall be made by the Board, whose determination shall be
conclusive; provided that,
     (i) if a Participant is bound by the terms of an employment agreement
between the Participant and the Company, whether the Participant is “Disabled”
for purposes of the Plan shall be determined in accordance with the procedures
set forth in said employment agreement, if such procedures are therein provided;
and
     (ii) a Participant bound by such an employment agreement shall not be
determined to be Disabled under the Plan any earlier than he would be determined
to be disabled under his employment agreement.
     h. “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     i. “Fair Market Value” means, as of any date: (i) the closing price of the
Shares as reported on the principal nationally recognized stock exchange on
which the Shares are traded on such date, or if no Share prices are reported on
such date, the closing price of the Shares on the next preceding date on which
there

2



--------------------------------------------------------------------------------



 



were reported Share prices; or (ii) if the Shares are not listed or admitted to
unlisted trading privileges on a nationally recognized stock exchange, the
closing price of the Shares as reported by The NASDAQ Market on such date, or if
no Share prices are reported on such date, the closing price of the Shares on
the next preceding date on which there were reported Share prices; or (3) if the
Shares are not listed or admitted to unlisted trading privileges on a nationally
recognized stock exchange or traded on The NASDAQ Market, then the Fair Market
Value shall be determined by the Board acting in its discretion, which
determination shall be conclusive.
     j. “Incentive Stock Option” means any Option intended to be and designated
as an “Incentive Stock Option” within the meaning of Section 422 of the Code.
     k. “Long-Term Performance Award” or “Long-Term Award” means an award made
pursuant to Section 8 hereof that is payable in cash and/or Shares (including
Restricted Shares, Performance Shares and Performance Units) in accordance with
the terms of the grant, based on Company, business unit and/or individual
performance, in each case as determined by the Committee and as set forth in the
grant letter.
     l. “Non-Employee Trustee” shall have the meaning set forth in
Rule 16b-3(b)(3) promulgated by the Securities and Exchange Commission under the
Exchange Act, or any successor definition adopted by the Securities and Exchange
Commission (substituting the word “trustee” for “director”); provided, however,
that the Board or the Committee may, in its sole discretion, substitute the
definition of “outside director” provided in the regulations under Section
162(m) of the Code in place of the definition of Non-Employee Director contained
in the Exchange Act.
     m. “Non-Qualified Stock Option” means any Option that is not an Incentive
Stock Option.
     n. “Participant” means an employee or trustee of the Company or a
Subsidiary to whom an award is granted pursuant to the Plan or a corporation,
limited liability company, limited partnership or other entity owned directly
and indirectly by one or more employees or trustees of the Company or a
Subsidiary to whom an award is granted pursuant to the Plan.
     o. “Performance Share” means an award made pursuant to Section 9 hereof of
the right to receive Shares at the end of a specified performance period.
     p. “Performance Unit” means an award made pursuant to Section 10 hereof of
the right to receive cash at the end of a specified performance period.
     q. “Restricted Shares” means an award of Shares that is subject to
restrictions pursuant to Section 7 hereof.
     r. “Retirement” means termination of the employment of a Participant with
the Company, an Affiliate (including parent) or a Subsidiary other than (i) a
termination effected at the direction of the Company or parent (whether or not
the Company effects such termination for Cause), (ii) termination on account of
Disability, or (iii) termination on account of death. With respect to a trustee
who is not also an employee of the Company, Retirement shall occur at such time
as the individual ceases to be a trustee.
     s. “Rules” means Section 16 of the Exchange Act and the regulations
promulgated thereunder.
     t. “SAR” means a share appreciation right granted under the Plan and
described in Section 6 hereof.
     u. “Securities Broker” means a registered securities broker acceptable to
the Company who agrees to effect the cashless exercise of an Option pursuant to
Section 5(k) hereof.
     v. “Share” means a common share of beneficial interest, $.01 par value per
share, of the Company, subject to substitution or adjustment as provided in
Section 3(c) hereof.
     w. “Stock Option” or “Option” means any option to purchase Shares
(including Restricted Shares, if the Committee so determines) granted pursuant
to Section 5 hereof.
     x. “Subsidiary” means, in respect of the Company or parent, a subsidiary
company, whether now or hereafter existing, as defined in Sections 424(f) and
(g) of the Code, and any other entity 50% or more of the economic interests in
which are owned, directly or indirectly, by the Company.

3



--------------------------------------------------------------------------------



 



     y. “Trustee” means a member of the Board.
     SECTION 2. Administration. The Plan shall be administered by the Board. The
Board may at any time by a unanimous vote, with each member voting, appoint a
Committee consisting of not less than two Trustees to administer the Plan on
behalf of the Board, subject to such terms and conditions as the Board may
prescribe, provided that each Committee member shall be a Non-Employee Trustee.
Members of the Committee shall serve for such period of time as the Board may
determine. Members of the Board or the Committee who are eligible for awards or
have been granted awards may vote on any matters affecting the administration of
the Plan or any awards pursuant to the Plan.
     If a Committee is appointed, all references to actions to be taken by the
Board in the administration of the Plan shall be construed as references to the
Committee.
     From time to time the Board may increase the size of the Committee and
appoint additional members thereto (provided such new members are Non-Employee
Trustees), remove members (with or without Cause) and appoint new members in
substitution therefor, fill vacancies however caused, or remove all members of
the Committee and thereafter directly administer the Plan.
     The Board shall have full authority to grant to eligible persons under
Section 4: (i) Options, (ii) SARs, (iii) Restricted Shares, (iv) Long-Term
Performance Awards, (v) Performance Shares and/or (vi) Performance Units. In
particular, the Board shall have the authority:
     a. to select the persons to whom Options, SARs, Restricted Shares,
Long-Term Performance Awards, Performance Shares and Performance Units may from
time to time be granted hereunder;
     b. to determine whether and to what extent Incentive Stock Options,
Non-Qualified Stock Options, SARs, Restricted Shares, Long-Term Performance
Awards, Performance Shares and Performance Units, or any combination thereof,
are to be granted hereunder;
     c. to determine the number of Shares, if any, to be covered by each such
award granted hereunder;
     d. to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any award granted hereunder, including, but not limited to, the
Share price and any restriction or limitation, any vesting provisions, or any
vesting acceleration or forfeiture waiver regarding any Option or other award
and/or the Shares relating thereto, or the length of the period following
termination of employment of any Participant during which any Option or SAR may
be exercised (which, in the case of an Incentive Stock Option, shall be no
longer than one year in the case of the termination of employment of a
Participant by reason of death or Disability, or three months in the case of the
termination of employment of a Participant for any reason other than death or
Disability), based on such factors as the Board shall determine, in its sole
discretion;
     e. to determine whether and under what circumstances an Option may be
exercised without a payment of cash under Section 5(k); and
     f. to determine whether, to what extent and under what circumstances Shares
and other amounts payable with respect to an award under the Plan may be
deferred either automatically or at the election of the Participant; and
     g. to make such arrangements with a Subsidiary for awards to be made to a
Participant by such Subsidiary and for the transfer of Shares to such Subsidiary
for the purpose of delivery to such Participant, as the Board may deem necessary
or appropriate to further the purposes of the Plan.
     The Board shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall,
from time to time, deem advisable; to interpret the terms and provisions of the
Plan and any award issued under the Plan (and any agreements relating thereto);
to amend the terms of any agreement relating to any award issued under the Plan,
provided that the Participant consents to such

4



--------------------------------------------------------------------------------



 



amendment; and to otherwise supervise the administration of the Plan. The Board
may correct any defect, supply any omission or reconcile any inconsistency in
the Plan or in any award granted in the manner and to the extent it shall deem
necessary to carry out the intent of the Plan.
     All decisions made by the Board pursuant to the provisions of the Plan
shall be final and binding on all persons, including the Company and
Participants. No member of the Board shall be liable for any good faith
determination, act or failure to act in connection with the Plan or any award
made under the Plan.
     SECTION 3. Shares Subject to the Plan.
     a. Shares Subject to the Plan. The Shares to be subject or related to
awards under the Plan shall be authorized and unissued Shares of the Company or
Shares previously issued and subsequently acquired by or on behalf of the
Company. The maximum number of Shares available for awards under the Plan is
8,399,552 (provided that 164,717 of such Shares are available only if and to the
extent that a participant’s right to issuance of Shares under the Prentiss Plan
lapses, expires or is forfeited) . All of such Shares shall be available for
Non-Qualified Stock Options, Incentive Stock Options, Restricted Shares, SARS,
Long-Term Performance Awards and/or Performance Shares, except that 500,000 of
such Shares shall be available solely for Non-Qualified Stock Options, Incentive
Stock Options and SARS that meet the Specified Limitation described below in
this Section 3(a) (such 500,000 Shares referred to in the preceding clause being
hereinafter referred to as the “Restricted Pool”). The Company may reserve for
the purposes of the Plan the maximum number of Shares available for award under
the Plan. If and to the extent that an SAR, Long-Term Performance Award or
Performance Unit is settled in cash or payable solely in cash, such award shall
not reduce the number of Shares subject to the Plan. No individual shall be
granted, over the term of the Plan, Options or SARs exercisable for more than an
aggregate of 4,500,000 Shares. In order for a Non-Qualified Stock Option or
Incentive Stock Option to meet the Specified Limitation, it must have an
exercise price per Share purchasable under the Option of not less than 100% of
the Fair Market Value of the Share on the date of the grant, and in order for an
SAR to meet the Specified Limitation, it must entitle the recipient to receive,
upon exercise thereof, the excess of the Fair Market Value of the Share covered
by the SAR on the date of exercise over the Fair Market Value of a Share on the
date of the grant.
     b. Effect of the Expiration or Termination of Awards. If and to the extent
that an award made under the Plan expires, terminates or is canceled or
forfeited for any reason, the number of Shares associated with the expired,
terminated, canceled or forfeited portion of the award shall again become
available for award under the Plan.
     c. Other Adjustment. In the event of any merger, reorganization,
consolidation, recapitalization, Share distribution or dividend, Share split or
combination, or other change in entity structure affecting the Shares, such
substitution or adjustment shall be made in the aggregate number, type and
issuer of the securities reserved for issuance under the Plan, in the number and
Option price of securities subject to outstanding Options granted under the Plan
and in the number and price of securities subject to other awards made under the
Plan, as may be determined to be appropriate by the Board in its sole
discretion, provided that the number of securities subject to any award shall
always be a whole number. The Board, in its sole discretion, shall make
appropriate equitable anti-dilution adjustments to the number of
then-outstanding SARs, and to the Fair Market Value upon which the value of such
SARs is based.
     SECTION 4. Eligibility. Trustees and other employees of the Company or its
Subsidiaries, and a corporation, limited liability company, limited partnership
or other entity owned directly and indirectly by one or more employees or
trustees of the Company or a Subsidiary, are eligible to be granted awards under
the Plan. Trustees and other employees who are not employees of the Company or
of a Subsidiary that is a subsidiary as defined in Section 424(f) and (g) of the
Code, are eligible to be granted awards under the Plan, but are not eligible to
be granted Incentive Stock Options.
     SECTION 5. Options. Options granted under the Plan may be of two types:
(i) Incentive Stock Options or (ii) Non-Qualified Stock Options. Options may be
granted alone, in addition to or in tandem with other awards granted under the
Plan. Any Option granted under the Plan shall be in such form as the Board may
from time to time approve.

5



--------------------------------------------------------------------------------



 



     The Board shall have the authority to grant any Participant eligible under
Section 4 Incentive Stock Options, Non-Qualified Stock Options, or both types of
Options (in each case with or without SARs). To the extent that any Option does
not qualify as an Incentive Stock Option, it shall constitute a Non-Qualified
Stock Option.
     Options granted under the Plan shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Board shall deem appropriate;
provided, however, that the provisions of Option awards need not be the same
with respect to each Participant:
     a. Option Price. The exercise price per Share purchasable under a
Non-Qualified Stock Option shall be determined by the Board; provided that the
exercise price per Share of an Option awarded under the Restricted Pool shall
meet the Specified Limitation; and the exercise price per Share purchasable
under an Incentive Stock Option shall be 100% of the Fair Market Value of the
Share on the date of the grant. However, any Incentive Stock Option granted to
any Participant who, at the time the Option is granted, owns more than 10% of
the voting power of all classes of shares of the Company or of a Subsidiary that
is a subsidiary company as defined in Section 424(f) and (g) of the Code, shall
have an exercise price per Share of not less than 110% of Fair Market Value per
Share on the date of the grant.
     b. Option Term. The term of each Option shall be fixed by the Board, but no
Option shall be exercisable more than ten years after the date the Option is
granted. However, any Incentive Stock Option granted to any Participant who, at
the time such Option is granted, owns more than 10% of the voting power of all
classes of shares of the Company or of a Subsidiary that is a subsidiary company
as defined in Section 424(f) and (g) of the Code, may not have a term of more
than five years. No Option may be exercised by any person after expiration of
the term of the Option.
     c. Exercisability. Options shall vest and be exercisable at such time or
times and subject to such terms and conditions as shall be determined by the
Board at the time of grant. If the Board provides, in its discretion, that any
Option is exercisable only in installments, the Board may waive such installment
exercise provisions at any time at or after grant, in whole or in part, based on
such factors as the Board shall determine, in its sole discretion.
     d. Method of Exercise. Subject to the exercise provisions under Section
5(c) and the termination provisions set forth in Sections 5(f) through (i),
Options may be exercised in whole or in part at any time and from time to time
during the term of the Option, by giving written notice of exercise to the
Company specifying the number of Shares to be purchased. Such notice shall be
accompanied by payment in full of the purchase price, either by certified or
bank check, or such other instrument as the Board may accept. As determined by
the Board, in its sole discretion, at or after grant, payment in full or in part
of the exercise price of an Option may be made in the form of Shares that are
not unvested Restricted Shares based on the Fair Market Value of the Shares on
the date the Option is exercised; provided, however, that, in the case of an
Incentive Stock Option, the right to make a payment in the form of already owned
Shares may be authorized only at the time the Option is granted.
     No Shares shall be issued upon exercise of an Option until full payment
therefor has been made. A Participant shall not have the right to distributions
or dividends or any other rights of a shareholder with respect to Shares subject
to the Option until the Participant has given written notice of exercise, has
paid in full for such Shares, and, if requested, has given the representation
described in Section 13(a) hereof.
     e. Non-transferability of Options. Unless otherwise determined by the
Board, no Option shall be transferable by the Participant otherwise than by will
or by the laws of descent and distribution and all Options shall be exercisable,
during the Participant’s lifetime, only by the Participant or, in the event of
his Disability, by his personal representative.
     f. Termination by Reason of Death. Subject to Section 5(i), if a
Participant’s service with the Company or any Subsidiary terminates by reason of
death, any Option held by such Participant may thereafter be exercised, to the
extent then exercisable or on such accelerated basis as the Board may

6



--------------------------------------------------------------------------------



 



determine at or after grant, by the legal representative of the estate or by the
legatee of the Participant under the will of the
Participant, for a period expiring (i) at such time as may be specified by the
Board at or after the time of grant, or (ii) if not specified by the Board, then
one year from the date of death, or (iii) if sooner than the applicable period
specified under (i) or (ii) above, then upon the expiration of the stated term
of such Option.
     g. Termination by Reason of Disability. Subject to Section 5(i), if a
Participant’s service with the Company or any Subsidiary terminates by reason of
Disability, any Option held by such Participant may thereafter be exercised by
the Participant or his personal representative, to the extent it was exercisable
at the time of termination, or on such accelerated basis as the Board may
determine at or after grant, for a period expiring (i) at such time as may be
specified by the Board at or after the time of grant, or (ii) if not specified
by the Board, then six months from the date of termination of service, or
(iii) if sooner than the applicable period specified under (i) or (ii) above,
then upon the expiration of the stated term of such Option; provided, however,
that if the Participant dies within such period, any unexercised Option held by
such Participant shall, at the sole discretion of the Board, thereafter be
exercisable to the extent to which it was exercisable at the time of death for a
period of one (1) year from the date of such death (or such other period as may
be specified by the Board) or until the expiration of the stated term of such
Option, whichever period is shorter.
     h. Other Termination. Subject to Section 5(i), if a Participant’s service
with the Company or any Subsidiary terminates for any reason other than death or
Disability, any Option held by such Participant may thereafter be exercised by
the Participant, to the extent it was exercisable at the time of such
termination or on such accelerated basis as the Board may determine at or after
the time of grant, for a period expiring (i) at such time as may be specified by
the Board at or after the time of grant, or (ii) if not specified by the Board,
then thirty (30) days from the date of termination of service, or (iii) if
sooner than the applicable period specified under (i) or (ii) above, then upon
the expiration of the stated term of such Option.
     i. Change of Control. In the event of a Change of Control, the Board may,
in its sole discretion, cause all outstanding Options to immediately become
fully exercisable.
     j. Incentive Stock Option Limitations. To the extent required for
“incentive stock option” status under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the Shares with
respect to which Incentive Stock Options are exercisable for the first time by
the Participant during any calendar year under the Plan and/or any other plan of
the Company or any Subsidiary shall not exceed $100,000. For purposes of
applying the foregoing limitation, Incentive Stock Options shall be taken into
account in the order granted.
     k. Cashless Exercise. The Company may, in the sole discretion of the Board,
cooperate in a “cashless exercise” of an Option. The cashless exercise shall be
effected by the Participant delivering to the Securities Broker instructions to
sell a sufficient number of Shares to cover the costs and expenses associated
therewith.
     SECTION 6. Share Appreciation Rights.
     a. Grant. SARs may be granted alone (“Stand-Alone SARs”) or in conjunction
with all or part of any Option granted under the Plan (“Tandem SARs”). In the
case of a Non-Qualified Stock Option, a Tandem SAR may be granted either at or
after the time of the grant of such Option. In the case of an Incentive Stock
Option, a Tandem SAR may be granted only at the time of the grant of such
Option.
     b. Exercise.
     (i) Tandem SARs. A Tandem SAR or applicable portion thereof shall terminate
and no longer be exercisable upon the termination or exercise of the related
Option or portion thereof, except that, unless otherwise determined by the
Board, in its sole discretion at the time of grant, a Tandem SAR granted with
respect to less than the full number of Shares covered by a related Option shall
be reduced only after such related Option is exercised or otherwise terminated
with respect to the number of Shares not covered by the Tandem SAR.

7



--------------------------------------------------------------------------------



 



     A Tandem SAR may be exercised by a Participant by surrendering the
applicable portion of the related Option, only at such time or times and to the
extent that the Option to which such Tandem SAR relates shall be exercisable in
accordance with the provisions of Section 5 and this Section 6. Options which
have been so surrendered, in whole or in part, shall no longer be exercisable to
the extent the related Tandem SARs have been exercised.
     Upon the exercise of a Tandem SAR, a Participant shall be entitled to
receive, upon surrender to the Company of all (or a portion) of an Option in
exchange for cash and/or Shares, an amount equal to the excess of (A) the Fair
Market Value, as of the date such Option (or such portion thereof) is
surrendered, of the Shares covered by such Option (or such portion thereof) over
(B) the aggregate exercise price of such Option (or such portion thereof).
     Upon the exercise of a Tandem SAR, the Option or part thereof to which such
Tandem SAR is related shall be deemed to have been exercised and (for the
purpose of the limitation set forth in Section 3(a) of the Plan on the number of
Shares available for awards under the Plan) the number of Shares available for
awards under the Plan shall be reduced by the number of Shares, if any, issued
upon such exercise; provided however, that if the Tandem SAR is from the
Restricted Pool (as defined in Section 3(a) of the Plan), then the number of
Shares available for awards under the Plan shall instead be reduced by the total
number of Tandem SARs that are exercised and settled for Shares and not the
number of Shares, if any, issued upon such exercise.
     A Tandem SAR may be exercised only if and when the Fair Market Value of the
Shares subject to the Option exceeds the exercise price of such Option.
     (ii) Stand-Alone SARs. A Stand-Alone SAR may be exercised by a Participant
giving notice of intent to exercise to the Company, provided that all or a
portion of such Stand-Alone SAR shall have become vested and exercisable as of
the date of exercise.
     Upon the exercise of a Stand-Alone SAR, a Participant shall be entitled to
receive, in either cash and/or Shares, as determined by the Board, an amount
equal to the excess, if any, of (A) the Fair Market Value, as of the date such
SAR (or portion of such SAR) is exercised, of the Shares covered by such SAR (or
portion of such SAR) over (B) the Fair Market Value of the Shares covered by
such SAR (or a portion of such SAR) as of the date such SAR (or a portion of
such SAR) was granted.
     For the purpose of the limitation set forth in Section 3(a) of the Plan on
the number of Shares available for awards under the Plan, upon the exercise of a
Stand-Alone SAR, the number of Shares available for awards under the Plan shall
be reduced by the number of Shares, if any, issued under, and upon the exercise
of, the Stand-Alone SAR; provided however, that if the Stand-Alone SAR is from
the Restricted Pool (as defined in Section 3(a) of the Plan), then the number of
Shares available for awards under the Plan shall instead be reduced by the total
number of Stand-Alone SARs that are exercised and settled for Shares and not the
number of Shares, if any, issued upon such exercise.
     c. Terms and Conditions. SARs shall be subject to such terms and
conditions, not inconsistent with the provisions of the Plan, as shall be
determined from time to time by the Board, in its sole discretion; provided,
however, that the provisions of SAR awards need not be the same with respect to
each Participant. Such terms and conditions include the following:
     (i) Non-Transferability. Unless otherwise determined by the Board, no SAR
shall be transferable by the Participant otherwise than by will or by the laws
of descent and distribution and all SARs shall be exercisable, during the
Participant’s lifetime, only by the Participant or, in the event of his
Disability, by his personal representative.
     (ii) Term of SAR. The term of each SAR shall be fixed by the Board,
provided that the term of a Tandem SAR shall be determined by the terms of the
applicable Option, and provided further that the term of a Stand-Alone SAR shall
be ten (10) years, unless another term is specified by the Board.
     (iii) Exercisability. SARs shall vest and be exercisable at such time or
times and subject to such terms and conditions as shall be determined by the
Board at the time of grant, provided

8



--------------------------------------------------------------------------------



 



that the term of a Tandem SAR shall be determined by the terms of the applicable
Option. A Participant shall not have any rights as a shareholder with respect to
any SAR.
     (iv) Termination of Employment. Unless otherwise specified in the terms of
an award, SARs shall be subject to the terms of Sections 5(f)-(h) with respect
to exercise upon termination of employment.
     (v) Change of Control. In the event of a Change of Control, the Board may,
in its sole discretion, cause all outstanding SARs to immediately become fully
exercisable.
     SECTION 7. Restricted Shares.
     a. Administration. Restricted Shares may be issued either alone or in
addition to other awards granted under the Plan. The Board shall determine the
persons to whom, and the time or times at which, grants of Restricted Shares
will be made, the number of Shares to be awarded, the price (if any) to be paid
by the recipient of Restricted Shares, the time or times within which such
awards may be subject to forfeiture, and all other conditions of the awards.
     The Board may condition the vesting of Restricted Shares upon the
attainment of specified performance goals or such other factors as the Board may
determine, in its sole discretion, at the time of the award. The Board may award
Restricted Shares that vest without regard to the attainment of specified
performance goals.
     The provisions of Restricted Share awards need not be the same with respect
to each Participant.
     b. Awards and Certificates. The prospective recipient of a Restricted Share
award shall not have any rights with respect to such award, unless and until
such recipient has executed an agreement evidencing the award and has delivered
a fully executed copy thereof to the Company, and has otherwise complied with
the applicable terms and conditions of such award. The purchase price for
Restricted Shares may be zero.
     Each Participant receiving a Restricted Share award shall be issued a share
certificate in respect of such Restricted Shares. Such certificate shall be
registered in the name of such Participant, and shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such award,
substantially in the following form:
     “The transferability of this certificate and the shares represented hereby
are subject to the terms and conditions (including forfeiture) of the Brandywine
Realty Trust Amended and Restated 1997 Long-Term Incentive Plan, as amended, and
an Agreement entered into between the registered owner and Brandywine Realty
Trust. Copies of such Plan and Agreement are on file in the principal offices of
Brandywine Realty Trust and will be made available to any Shareholder without
charge upon request to the Secretary of the Company.”
     The Board may require that the share certificates evidencing Restricted
Shares be held in custody by the Company until the restrictions thereon shall
have lapsed, and that, as a condition of any Restricted Share award, the
Participant shall have delivered to the Company a share power, endorsed in
blank, relating to the Shares covered by such award.
     c. Restrictions and Conditions. The Restricted Shares awarded pursuant to
this Section 7 shall be subject to the following restrictions and conditions:
     (i) During a period set by the Board commencing with the date of such award
(the “Restriction Period”), the Participant shall not be permitted to sell,
transfer, pledge, assign or otherwise encumber Restricted Shares awarded under
the Plan. The Board, in its sole discretion, may provide for the lapse of such
restrictions in installments and may accelerate or waive such restrictions in
whole or in part, based on service, performance and/or such other factors or
criteria as the Board may determine, in its sole discretion. The Board may, in
its sole discretion, issue Restricted Shares under the Plan for which all
restrictions are waived, including, but not limited to, Restricted Shares issued
to Trustees as part or all of their Trustees’ fees for any period.

9



--------------------------------------------------------------------------------



 



     (ii) Except as provided in this paragraph (ii) and Section 7(c)(i), once
the Participant has been issued a certificate or certificates for Restricted
Shares, the Participant shall have, with respect to the Restricted Shares, all
of the rights of a shareholder of the Company, including the right to vote the
Shares, and the right to receive any cash distributions or dividends. The Board,
in its sole discretion, as determined at the time of award, may permit or
require the payment of cash distributions or dividends to be deferred and, if
the Board so determines, reinvested in additional Restricted Shares to the
extent Shares are available under Section 3 of the Plan.
     (iii) Subject to the applicable provisions of the award agreement and this
Section 7, upon termination of a Participant’s service with the Company for
reasons other than death or Disability during the Restriction Period, all
Restricted Shares still subject to restriction shall be forfeited by the
Participant. Subject to the provisions of the Plan, the Board, in its sole
discretion, may provide for the lapse of such restrictions in installments and
may waive such restrictions, in whole or in part, at any time, based on such
factors as the Board shall deem appropriate in its sole discretion. Unless
otherwise provided in an award agreement, upon the death or Disability of a
Participant during the Restriction Period, restrictions will lapse with respect
to a percentage of the Restricted Shares award granted to the Participant that
is equal to the percentage of the Restriction Period that has elapsed as of the
date of death or the date on which such Disability commenced (as determined by
the Board in its sole discretion), and a share certificate or share certificates
representing such Shares, without bearing the restrictive legend described in
Section 7(b), shall be delivered by the Company to the Participant or the
Participant’s estate, as the case may be, in exchange for the share certificate
or share certificates that contain such restrictive legend.
     (iv) In the event of hardship or other special circumstances of a
Participant whose service with the Company is involuntarily terminated (other
than for Cause), the Board may, in its sole discretion, waive in whole or in
part any or all remaining restrictions with respect to such Participant’s
Restricted Shares, based on such factors as the Board may deem appropriate.
     (v) If and when the Restriction Period expires without a prior forfeiture
of the Restricted Shares subject to such Restriction Period, the certificates
for such Shares, without bearing the restrictive legend described in
Section 7(b), shall be promptly delivered by the Company to the Participant, in
exchange for the share certificate or share certificates that contain such
restrictive legend.
     (vi) In the event of a Change of Control, the Board, in its sole
discretion, may cause all Restricted Shares remaining subject to forfeiture to
immediately cease to be subject to forfeiture and a share certificate or shares
certificates representing such Shares, without bearing the restrictive legend
described in Section 7(b), shall be issued by the Company and delivered to the
Participant, in exchange for the share certificate or share certificates that
contain such restrictive legend.
     SECTION 8. Long-Term Performance Awards.
     a. Awards and Administration. Long-Term Performance Awards may be awarded
either alone or in addition to other awards granted under the Plan. Prior to
award of a Long-Term Performance Award, the Board shall determine the nature,
length and starting date of the performance period (the “performance period”)
for each Long-Term Performance Award. Performance periods may overlap and
Participants may participate simultaneously with respect to Long-Term
Performance Awards that are subject to different performance periods and/or
different performance factors and criteria. Prior to award of a Long-Term
Performance Award, the Board shall determine the performance objectives to be
used in awarding Long-Term Performance Awards and determine the extent to which
such Long-Term Performance Awards have been earned. Performance objectives may
vary from Participant to Participant and between groups of Participants and
shall be based upon such Company, business unit and/or individual performance
factors and criteria as the Board may deem appropriate, including, but not
limited to, earnings per Share or return on equity.
     At the beginning of each performance period, the Board shall determine for
each Long-Term Performance Award subject to such performance period the range of
dollar values and/or number of Shares

10



--------------------------------------------------------------------------------



 



to be awarded to the Participant at the end of the performance period if and to
the extent that the relevant measure(s) of performance for such Long-Term
Performance Award is (are) met. Such dollar values or number of Shares may be
fixed or may vary in accordance with such performance and/or other criteria as
may be specified by the Board, in its sole discretion.
     b. Adjustment of Awards. In the event of special or unusual events or
circumstances affecting the application of one or more performance objectives to
a Long-Term Performance Award, the Board may revise the performance objectives
and/or underlying factors and criteria applicable to the Long-Term Performance
Awards affected, to the extent deemed appropriate by the Board, in its sole
discretion, to avoid unintended windfalls or hardship.
     c. Termination of Service. Unless otherwise provided in the applicable
award agreements, if a Participant terminates service with the Company during a
performance period because of death, Disability or Retirement, such Participant
(or his estate) shall be entitled to a payment with respect to each outstanding
Long-Term Performance Award at the end of the applicable performance period:
     (i) based, to the extent relevant under the terms of the award, upon the
Participant’s performance for the portion of such performance period ending on
the date of termination and the performance of the applicable business unit(s)
for the entire performance period, and
     (ii) pro-rated, where deemed appropriate by the Board, for the portion of
the performance period during which the Participant was employed by or served on
the Board of the Company, all as determined by the Board, in its sole
discretion.
     However, the Board may provide for an earlier payment in settlement of such
award in such amount and under such terms and conditions as the Board deems
appropriate, in its sole discretion.
     Except as otherwise determined by the Board, if a Participant terminates
service with the Company during a performance period for any other reason, then
such Participant shall not be entitled to any payment with respect to the
Long-Term Performance Awards subject to such performance period, unless the
Board shall otherwise determine, in its sole discretion.
     In the event of a Change of Control, the Board may, in its sole discretion,
cause all conditions applicable to a Long-Term Performance Award to immediately
terminate and a share certificate or share certificates representing Shares
subject to such award, or cash, as the case may be, to be issued and/or
delivered to the Participant.
     d. Form of Payment. The earned portion of a Long-Term Performance Award may
be paid currently or on a deferred basis, together with such interest or
earnings equivalent as may be determined by the Board, in its sole discretion.
Payment shall be made in the form of cash or whole Shares, including Restricted
Shares, either in a lump sum payment or in annual installments commencing as
soon as practicable after the end of the relevant performance period, all as the
Board shall determine at or after grant. A Participant whose Long-Term
Performance Award is payable in Shares or Restricted Shares shall not have any
rights as a shareholder until such share certificate or share certificates have
been issued to such Participant, and, if requested, the Participant has given
the representation described in Section 13(a) hereof.
     SECTION 9. Performance Shares.
     a. Awards and Administration. The Board shall determine the persons to whom
and the time or times at which Performance Shares shall be awarded, the number
of Performance Shares to be awarded to any such person, the duration of the
period (the “performance period”) during which, and the conditions under which,
receipt of the Shares will be deferred, and the other terms and conditions of
the award in addition to those set forth below.
     The Board may condition the receipt of Shares pursuant to a Performance
Share award upon the attainment of specified performance goals or such other
factors or criteria as the Board shall determine, in its sole discretion.
     The provisions of Performance Share awards need not be the same with
respect to each Participant, and such awards to individual Participants need not
be the same in subsequent years.

11



--------------------------------------------------------------------------------



 



     b. Terms and Conditions. Performance Shares awarded pursuant to this
Section 9 shall be subject to the following terms and conditions and such other
terms and conditions, not inconsistent with the terms of this Plan, as the Board
shall deem desirable:
     (i) Conditions. The Board, in its sole discretion, shall specify the
performance period during which, and the conditions under which, the receipt of
Shares covered by the Performance Share award will be deferred.
     (ii) Share Certificate. At the expiration of the performance period, if the
Board, in its sole discretion, determines that the conditions specified in the
Performance Share agreement have been satisfied, a share certificate or share
certificates evidencing the number of Shares covered by the Performance Share
award shall be issued and delivered to the Participant. A Participant shall not
be deemed to be the holder of Shares, or to have the rights of a holder of
Shares, with respect to the Performance Shares unless and until a share
certificate or share certificates evidencing such Shares are issued to such
Participant. If, with respect to an award of Performance Shares, the Board
determines after the expiration of the performance period that a Participant is
not entitled to the entire number of Performance Shares represented by the
award, then the Shares representing the portion of the award that is not paid to
the Participant shall again become available for award under the Plan, subject
to Section 3(b).
     (iii) Death, Disability or Retirement. Subject to the provisions of the
Plan, and unless otherwise provided in the Performance Share Agreement, if a
Participant terminates service with the Company during a performance period
because of death, Disability or Retirement, such Participant (or his estate)
shall be entitled to receive, at the expiration of the performance period, a
percentage of Performance Shares that is equal to the percentage of the
performance period that had elapsed as of the date of termination, provided that
the Board, in its sole discretion, determines that the conditions specified in
the Performance Share agreement have been satisfied. In such event, a share
certificate or share certificates evidencing such Shares shall be issued and
delivered to the Participant or the Participant’s estate, as the case may be.
     (iv) Termination of Service. Unless otherwise determined by the Board at
the time of grant, the Performance Shares will be forfeited upon a termination
of service during the performance period for any reason other than death,
Disability or Retirement.
     (v) Change of Control. In the event of a Change of Control, the Board may,
in its sole discretion, cause all conditions applicable to the Performance
Shares to immediately terminate and a share certificate or share certificates
evidencing Shares subject to the Share award to be issued and delivered to the
Participant.
     SECTION 10. Performance Units.
     a. Awards and Administration. The Board shall determine the persons to whom
and the time or times at which Performance Units shall be awarded, the number of
Performance Units to be awarded to any such person, the duration of the period
(the “performance period”) during which, and the conditions under which, a
Participant’s right to Performance Units will be vested, the ability of
Participants to defer the receipt of payment of such Performance Units, and the
other terms and conditions of the award in addition to those set forth below.
A Performance Unit shall have a fixed dollar value.
     The Board may condition the vesting of Performance Units upon the
attainment of specified performance goals or such other factors or criteria as
the Board shall determine, in its sole discretion.
     The provisions of Performance Unit awards need not be the same with respect
to each Participant, and such awards to individual Participants need not be the
same in subsequent years.
     b. Terms and Conditions. Performance Units awarded pursuant to this
Section 10 shall be subject to the following terms and conditions and such other
terms and conditions, not inconsistent with the terms of this Plan, as the Board
shall deem desirable:

12



--------------------------------------------------------------------------------



 



     (i) Conditions. The Board, in its sole discretion, shall specify the
performance period during which, and the conditions under which, the
Participant’s right to Performance Units will be vested.
     (ii) Vesting. At the expiration of the performance period, the Board, in
its sole discretion, shall determine the extent to which the performance goals
have been achieved, and the percentage of the Performance Units of each
Participant that have vested.
     (iii) Death, Disability or Retirement. Subject to the provisions of this
Plan, and unless otherwise provided in the award agreement, if a Participant
terminates service with the Company during a performance period because of
death, Disability or Retirement, such Participant (or the Participant’s estate)
shall be entitled to receive, at the expiration of the performance period, a
percentage of Performance Units that is equal to the percentage of the
performance period that had elapsed as of the date of termination, provided that
the Board, in its sole discretion, determines that the conditions specified in
the Performance Unit agreement have been satisfied, and payment thereof shall be
made to the Participant or the Participant’s estate, as the case may be.
     (iv) Termination of Service. Unless otherwise determined by the Board at
the time of grant, the Performance Units will be forfeited upon a termination of
service during the performance period for any reason other than death,
Disability or Retirement.
     (v) Change of Control. In the event of a Change of Control, the Board may,
in its sole discretion, cause all conditions applicable to Performance Units to
immediately terminate and cash representing the full amount of such award to be
paid to the Participant.
     SECTION 11. Amendments and Termination. The Board may amend, alter or
discontinue the Plan at any time, but no amendment, alteration or
discontinuation shall be made which would impair the rights of a Participant
with respect to an Option, SAR, Restricted Share, Long-Term Performance Award,
Performance Share or Performance Unit which has been granted under the Plan,
without the Participant’s consent, or which, without the approval of such
amendment within one year (365 days) of its adoption by the Board, by a majority
of the votes cast at a duly held shareholder meeting at which a quorum
representing a majority of the Company’s outstanding voting shares is present
(either in person or by proxy) (“Shareholder Approval”), would:
     a. except as expressly provided in the Plan, increase the total number of
Shares reserved for the purposes of the Plan;
     b. change the persons or class of persons eligible to participate in the
Plan; or
     c. extend the maximum Option term under Section 5(b) of the Plan.
     Repricing of Options or SARs shall not be permitted without Shareholder
Approval. For this purpose, a “repricing” means: (A) except as permitted by
Section 3(c), changing the terms of an outstanding Option or SAR to lower its
exercise price; and (B) repurchasing for cash or canceling an Option or SAR on a
date when its exercise price is greater than the Fair Market Value of the
underlying shares in exchange for another award, unless the cancellation and
exchange occurs in connection with an event described in Section 3(c). Subject
to the above provisions, the Board shall have broad authority to amend the Plan
to take into account changes in applicable tax laws and accounting rules, as
well as other developments.
     SECTION 12. Unfunded Status of Plan. The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments not yet made to a Participant by the Company, nothing contained herein
shall give any such Participant any rights that are greater than those of a
general creditor of the Company. In its sole discretion, the Board may authorize
the creation of trusts or other arrangements to meet the obligations created
under the Plan to deliver Shares or payments in lieu of Shares or with respect
to awards hereunder.
     SECTION 13. General Provisions.
     a. The Board may require each person acquiring Shares or a Share-based
award under the Plan to represent to and agree with the Company in writing that
the Participant is acquiring the Shares or Share-based award for investment
purposes and without a view to distribution thereof and as to such

13



--------------------------------------------------------------------------------



 



other matters as the Board believes are appropriate to ensure compliance with
applicable Federal and state securities laws. The certificate evidencing such
award and any securities issued pursuant thereto may include any legend which
the Board deems appropriate to reflect any restrictions on transfer and
compliance with securities laws.
     All certificates for Shares or other securities delivered under the Plan
shall be subject to such share transfer orders and other restrictions as the
Board may deem advisable under the rules, regulations, and other requirements of
the Securities Act of 1933, as amended, the Exchange Act, any stock exchange
upon which the Shares are then listed, and any other applicable Federal or state
securities laws, and the Board may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.
     b. Nothing contained in the Plan shall prevent the Board from adopting
other or additional compensation arrangements, subject to shareholder approval
if such approval is required by law or any stock exchange upon which the Shares
are then listed; and such arrangements may be either generally applicable or
applicable only in specific cases.
     c. The adoption of the Plan shall not confer upon any employee of the
Company or a Subsidiary any right to continued employment with the Company or
such Subsidiary, nor shall it interfere in any way with the right of the Company
or such Subsidiary to terminate the employment of any of its employees at any
time.
     d. No later than the date as of which an amount first becomes includable in
the gross income of the Participant for Federal income tax purposes with respect
to any award under the Plan, the Participant shall pay to the Company, or make
arrangements satisfactory to the Board regarding the payment, of any Federal,
state or local taxes of any kind required by law to be withheld with respect to
such amount. Unless otherwise determined by the Board, the minimum required
withholding obligations may be settled with Shares, including Shares that are
part of the award that gives rise to the withholding requirement. The
obligations of the Company under the Plan shall be conditional on such payment
or arrangements and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
Participant.
     e. At the time of grant of an award under the Plan, the Board may provide
that the Shares received as a result of such grant shall be subject to a right
of first refusal, pursuant to which the Participant shall be required to offer
to the Company any Shares that the Participant wishes to sell, with the price
being the then Fair Market Value of the Shares, subject to such other terms and
conditions as the Board may specify at the time of grant.
     f. The Board shall establish such procedures as it deems appropriate for a
Participant to designate a beneficiary to whom any amounts payable in the event
of the Participant’s death are to be paid.
     g. The Plan and all awards made and actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of Maryland.
     SECTION 14. Effective Date of Plan. This Plan shall become effective on the
date that it is adopted by the Board; provided, however, that it shall not be an
Incentive Stock Option Plan if it is not approved, within one year (365 days) of
its adoption by the Board, by a majority of the votes cast at a duly held
shareholder meeting at which a quorum representing a majority of Company’s
outstanding voting shares is present, either in person or by proxy. The Board
may make awards hereunder prior to approval of the Plan; provided, however, that
any and all Incentive Stock Options so awarded automatically shall be converted
into Non-Qualified Stock Options if the Plan is not approved by shareholders
within 365 days of its adoption.
     SECTION 15. Term of Plan. No Option, SAR, Restricted Share, Long-Term
Performance Award, Performance Share or Performance Unit shall be granted
pursuant to the Plan on or after the tenth (10th) anniversary of the latest date
of shareholder approval of either the Plan or an amendment to the Plan, but
awards granted prior to such tenth (10th) anniversary may extend beyond that
date.

14